  Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 1 of 14 PageID: 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 THE UNITED STATES OF AMERICA,                     )
                                                   )

                                                          ~~;~ No. Q K.fr ct,O -1 ~ 4
             Plaintiff,                            )
                                                   )
             v.                                    )                                C~biJ -
                                                   )      18 u.s.c.   § 371
 JOHN W. BARRY, JR.,                               )      18 u.s.c.   § 7206(2)
                                                   )      26 U.S.C.   § 7212(a)
             Defendant.                            )      26 u.s.c.   § 7203 ,
                                                   )


                                          INDICTMENT

       The Grand Jury in and for the District of New Jersey, sitting at Camden, charges:

                                   GENERAL ALLEGATIONS

       At times relevant to this Indictment:

                                           Introduction

        1.        Defendant JOHN W. BARRY, JR. resided in Pemberton, New Jersey.

        2.        Co-Conspirator A ("CC-A") resided in Covington, Georgia.

        3.        Co-Conspirator B ("CC-B") resided in Charlotte, North Carolina.

        4.        Co-Conspirator C ("CC-C") resided in Virginia.

        5.        Co-Conspirator D ("CC-D") resided in Brooklyn, New York.
                                   I
        6.        The Internal Revenue Service ("IRS") was an agency of the Department of the

Treasury, a department of the United States of America, which was responsible for administering

and enforcing the tax laws of the United States.

        7.        IRS Form 1099-MISC was an information return that individuals qr entities were

required to file directly with the IRS to report payme~t of income to another person above a
  Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 2 of 14 PageID: 2




threshold amount made in the course of their trade or business. IRS Form 1099-MISC was also

used to report the amount of federal income tax withheld from the income and paid over to the

IRS by the payer of income.

                         The "Mortgage Recovery" Tax Fraud Scheme

         8.    Defendant BARRY and his co-conspirators promoted and executed a scheme to

defraud the United States by assisting client taxpayers in obtaining the payment of fraudulent

claims for tax refunds from the IRS. Defendant BARRY and his co-conspirators referred to their

scheme as a "mortgage recovery" program.

        9.     Defendant BARRY recruited clients by telling them, in part, that they could

reduce or eliminate their mortgage debt by obtaining large federal tax refunds premised upon the

existence of such mortgage debt.

         10.   Defendant BARRY and his co-conspirat~rs obtained from clients' mortgage

statements and related documentation that contained, among other information, the name of the

financial institution holding the client's mortgage, the amount of the outstanding debt, the note

reflecting the debt, and the social security numbers of clients.

        11.    Using this mortgage information, defendant BARRY, with
                                                                   I
                                                                      the assistance of other

co-conspirators, prepared and caused to be prepared false and fraudulent IRS Forms 1099-MISC.

The forms falsely claimed that the client's mortgage lender or mortgage processing company,

which had debt owed.to it by the client, actually paid the client income. In truth, the clients

received no such payments or income from their mortgage lenders.

        12.    The Forms 1099-MISC that defendant BARRY and his co-conspirators prepared

and caused to be prepared also falsely claimed that the financial institutions withheld and paid

over to the IRS substantial taxes from the purported amounts they paid out to the clients. Iri fact,




                                                  2
  Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 3 of 14 PageID: 3


                                                      (



the claimed tax withholdings were bogus as no taxes were ever withheld from the fictitious

income, nor were any taxes paid over to the IRS.

         13.    Defendant BARRY, with the aid and assistance of his co-conspirators, caused to

be directly filed with the IRS the false and fraudulent Forms 1099-MISC.

         14.    These Forms 1099-MISC were prepared and filed without the knowledge or

authority of the financial institutions in whose names the forms were purportedly issued.

         15.    Defendant BARRY, and his co-conspirators, then used the false IRS Forms 1099-

MISC as the basis for preparing false federal income tax returns for clients.

         16.    Defendant BARRY directed clients to use a tax return preparer involved in the

scheme, CC-A, for the preparation and filing of their individual income tax returns and amended

individual income tax returns, IRS Forms 1040 and 1040X. The tax return preparer used the

Forms 1099-MISC, as well as other wage, income, and tax information provided by clients, to

prepare the Forms 1040 and 1040X. As a result of the substantial payments and tax

withholdings listed on the Forms 1099-MISC and claimed on the IRS Forms 1040 and 1040X,            I




defendant BARRY and his co-conspirators were able to engineer substantial tax refund claims

for clients.

         17.    Defendant BARRY sent and caused to be sent to clients the prepared tax returns,

directing the clients to sign the returns and file them with the IRS. To conceal the scheme and

the identity of its promoters, the ·prepared returns falsely and fraudulently claimed that the

returns had been "self-prepared" by the clients rather than by defendant BARRY and his co-

conspirators.

         18.    As a result of these false and fraudulent tax return filings, the IRS issued tax

refund checks to the clients, which the clients then deposited into their bank accounts.




                                                  3
    Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 4 of 14 PageID: 4




           19.   Defendant BARRY directed clients to pay him fees from the tax refund proceeds.
                                                                                          I
The fees were typically between approximately 20 and 35 percent of the tax refund obtained.

Defendant deposited the fee payments into bank accounts he controlled.

           20.   Defendant BARRY, as a sub-promoter of the mortgage recovery scheme, used a

portion of the fees he received to pay fees and commissions to co-conspirators, including CC-B.

Defendant also worked with other sub-promoters in the scheme, including CC-C and CC-D, who

in tum paid defendant BARRY fees.
I                                                                                                 I


           21.   It was further part of the scheme that defendant BARRY also used the fraudulent

mortgage recovery program for himself. Defendant BARRY caused false and fraudulent IRS

Forms 1099-MISC and 1040 to be prepared and filed in his name, claiming a $103,337 tax

refund for the 2014 tax year.
                                                  I'                            ,             \
           22.   By in or about April 2016, the IRS opened investigations _concerning false refund

claims submitted by defendant BARRY and the clients, and began efforts to collect the refunds

issued. Defendant BARRY was aware of these IRS actions and proceedings.

           23.   In response to IRS contacts and collection activities, defendant BARRY and his

co-conspirators supplied clients with false, fraudulent, and frivolous information and documents

to provide to the IRS. Defendant BARRY also encouraged clients to deceive the IRS by, among

other things, concealing defendant's role in causing the false returns to be filed. Defendant

BARRY also fraudulently directed a client to remove funds from bank accounts to evade IRS

seizure.
                                      .                    I                        .
           24.   As a result of the scheme, based on the false and fraudulent representations

defendant BARRY caused his clients to make, and that he made on his own false tax return, the

IRS issued tax refunds totaling approximately more than $3,000,000.




                                                       4
  Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 5 of 14 PageID: 5




                                             COUNT 1
                              (Conspiracy to Defraud the United States)

         25.       The factual allegations contained in paragraphs 1 through 24 of this Indictment

are incorporated and re-alleged.

                                   The Conspiracy and Its Objects

         26.       From at least in or about March 2015 and continuing through at least in or about

2016, in the District of New Jersey and elsewhere,

                                       JOHN W. BARRY, JR.,

the defendant, together with CC-A, CC-B, CC-C, and CC-D, did unlawfully, voluntarily,
                                                        '
intentionally and knowingly combine, conspire, confederate and agree with each other and with

others known and unknown to the Grand Jury to defraud the United States for the purpose of

impeding, impairing, obstructing, and defeating the lawful government functions of the IRS in

the ascertainment, computation, assessment, and collection of the revenue, to wit, federal income

taxes.
               I


                                          Manner and Means

         27.       It was part of the conspiracy that defendant BARRY, and his co-conspirators,

would and did:

               a. Recruit clients as part of their mortgage recovery program to fraudulently obtain

                   tax refunds;

               b. Generate and cause to be filed IRS Forms 1099-MISC that falsely reported,
                                                                          ;
                   among other false items, large tax withholdings that never existed;

               c. Cause to be filed individual income tax returns and amended income tax returns

                   of clients that falsely and fraudulently made claims for large tax refunds;




                                                    5
  Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 6 of 14 PageID: 6




             d. Cause to be transmitted to clients United States Treasury Checks and other

                   payments obtained by means of false claims for tax refunds;

             e. Direct clients to pay defendant BARRY substantial fees for his services based, in

                   part, on a percentage of the tax refund received;

             f.    Transmit a portion of the fees defendant BARRY received from his clients to his

                   co-conspirators to compensate them for their roles in the scheme;

             g. Work with other promoters and co-conspirators, and direct tpat they pay

                   defendant BARRY fees;

             h. Cause to be filed false and fraudulent IRS Forms 1099-MISC and 1040 in

                   defendant BARRY's own name, in which he fraudulently claimed a substantial

                  .tax refund; and

             i. Attempt to impair, impede, and obstruct IRS investigations and collection

                   activity concerning the fraudulently-obtained tax refunds issued to clients by,

                   among other things, encouraging clients to provide the IRS false, fraudulent, and

                   frivolous information concerning the mortgage recovery program and defendant

                  BARRY's involvement in it.

                                               Overt Acts

       28.        lh furtherance of the conspiracy and to affect the illegal objects thereof, defendant
and his co-conspirators committed and caused·to be committed the following overt acts, among

others, in the District of New Jersey, and elsewhere:

       29.        On or about the,-dates set forth below, defendant BARRY and other co-

conspirators filed and caused to be filed with the IRS false and fraudulent IRS Forms 1099-

MISC, for tax year 2014, purportedly filed by financial institutions, and which Forms reported




                                                    6
  Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 7 of 14 PageID: 7




the false tax withholding amounts set forth below for the clients, as identified by their initials, set
              I


forth below:
                                   I


                  Overt          Client .         Fili1;1g Date       False Tax
                   Act                                               Withholdin2s
                    a.         Client LK          10/08/2015          $256,789

                    b.         Client CK          12/03/2015              $419,834.

                    C.         Client CT          12/31/2015              $165,210

                    d.         Client NH          12/31/2015              $334,133

                    e.         Client GD          12/31/2015              $312,533

                    f.         Client SR          12/31/2015              $115,510

                    g.         Client RR          08/27/2015              $58,337

                    h.          Client ffi        01/07/2016            $1,120,146

                    i.          Client JP         12/03/2015            $1,204,851

                    J.         Client CG          12/31/2015              $500,164



        30.        On or about the dates set forth below, defendant BARRY and his co-conspirators

filed and caused to be filed with the IRS the false and fraudulent IRS Forms set forth below for

tax year 2014, which Forms claimed the false refund arpount set forth below on behalf of the

clients set forth below:

                  Over:f        Client         Form      Approximate        False Claim
                   Act                                    FiliJJ.2.Date        I



                    a.        Client LK       1040X        9/26/2015          $179,231

                   b.         Client CK        1040        01/04/2016         $303,780

                    C.        Client CT        1040X       12/30/2015         $63,500

                    d.        Client NH        1040X       11/4/2015          $238,746



                                                   7
  Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 8 of 14 PageID: 8




                e.          Client GD         1040X              10/20/2015      $214,965

                f.          Client SR         1040X              12/30/2015       $84,335

                g.          Client RR          1040              4/4/2015        '$33,908

                h.          Client JH         1040X             12/21/2015       $742,974

                1.           Client JP        1040X             11/20/2015      . $785,285

                j.          Client CG         1040X             12/16/201,5      $338,574

                k.          Client TD         1040X             12/12/2015       $131,408



        31.     On or al:>out March 30, 2015, defendant BARRY and CC-D filed and caused to be
                                                        (

filed a false and fraudulent Form 1040, for the 2014 tax year, in the name of CC-D, fraudulently

asserting a claim for refund totaling $851,908_,.

       32.      On or about April 15, 2015, defendant BARRY filed and caused to be filed with

the IRS a false and fraudulent Form 1040, for the 2014 tax year, in his own name, fraudulently

asserting a claim for refund totaling $103,337.

       33.     On or about the dates listed below, defendant BARRY deposited and caused to be

deposited into a bank account he controlled the fees from proceeds of fraudulently-obtained tax

refunds paid to him, at his direction, in the amounts set forth below by the clients set forth below:

                  Overt           Client            Date of Check           Fee Amount
                   Act
                    a.           ClientLK                    3/1/2016         $39,246
                    b.           Client CK                  1/21/2016         $39,256
                     C.          Client CK                  2/19/2016          $7,500
                     d.'         Client CT                   3/4/2016         $11,724
                     e.         'Client NH                  2/17/2016         $48,080
                     f.          Client GD                   3/4/2016         $44,000
                     g.          Client SR                  2/20/2016         $10,000
                     h.          Client TD                  2/25/2016         $15,000
                     1.          Client TD                  2/25/2016         $15,000



                                                    8
  Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 9 of 14 PageID: 9




       34.    On or about the approximate dates listed below, defendant BARRY wired or

caused to be wired funds in the amounts referenced below to bank accounts controll9d by CC-B:

                             Overt        Date         Amount
                              Act
                               a.       9/4/2015       $11,400

                               b.       9/16/2015       $2,500

                               C.       9/23/2015       $5,000

                               d.       10/1/2015       $5,000
                                                           ·,
                               e.      10/15/2015      $9,000

                                f.      11/2/2015      $25,000

                               g.      11/19/2015      $9,000

                               h.       12/1/2015      $9,000
                                              \


                                1.      1/25/2016      $11,500

                               J.       2/9/2016       $2,500

                               k.       2/29/2016      $43,000

                                1.      3/2/2016       $18,000

                               m.       3/11/2016      $9,000

                               n.       3/28/2016      $12,500

                               o.       4/7/2016       $9,000



       35.    On or about the approximate dates listed below, defendant CC-D paid and

transferred funds in the amounts referenced below to defendant BARRY:

                             Overt        Date         Amount
                              Act
                               a.       4/15/2015      $5,000



                                                  9
Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 10 of 14 PageID: 10




                                   b.      10/26/2015      $84,500

                                   C.       11/7/2015       $5,000

                                   d.      11/12/2015       $9,000

                                   e.      11/13/2015       $9,000

                                   f.      11/18/2015       $2,000

                                   g.      11/23/2015       $2,500

                                   h.      11/30/2015       $4,000

                                   i.       3/21/2016       $7,000

                                   j.       3/23/2016       $7,000

                                   k.       3/24/2016       $6,500



       36.       On or about April 4, 2016, CC-C paid to defendant BARRY $120,142.

       All in violation of Title 18, United States Code, Section 371.

                                    COUNTS2THROUGH12
                            (Aiding and Assisting False Tax Returns)

       37.       The factual allegations contained in paragraphs 1 through 24 of this Indictment

are incorporated and re-alleged.

       38.       On or about the dates set forth below, in the District of New Jersey and elsewhere,

the defendant,

                                        JOHN W. BARRY, JR.,

a resident of Pemberton, New Jersey, did willfully aid and assist in, and procure, counsel, and

advise the preparation and presentation to the Internal Revenue Service, of U.S. Individual

Income Tax Returns, and Amended U.S. Individual Income Tax Returns, Forms 1040 and




                                                 10
Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 11 of 14 PageID: 11




1040X, for the 2014 tax year, on behalf of defendant BARRY and other individuals as set forth

below: The tax returns were false ~nd fraudulent as to material matters, in that the returns,

among other false items, substantially overstated income and tax payments to the IRS, as further

set forth in the chart below, all in order to fraudulently assert substantial claims for tax refunds;

whereas, as defendant BARRY then and there knew, he and the other individuals he aided and

assisted in causing to be prepared and filed false and fraudulent tax returns received substantially

less in income, and paid substantially less in tax withholdings, than that which defendant
                              '

BARRY caused to be reported on the IRS Forms 1040 and 1040X as set forth in the chart below:
                        "'"


1Count . .    Taxpayer            Tax Form     Date Filed                  Fats·e Item(s)
                                   Pedod       (Approx.)                        ..               ...
                                                                a. Line 21: other income, $375,509
    2         John Barry            1040       04/15/2015       b. Line 64: federal income tax
                                                                withheld, $220,685
                                                                a. Line l(c), 1040X: adjusted gross
                                                                income, $376,630
                                                                b. Line 12(c), 1040X: federal tax
              Client GD                                         withheld, $317,955
    3                              1040X       10/20/2015
                                                                c. Line 21, attached 1040: other
                                                                income, $312,534
                                                                d. Line 64, attached 1040: federal
                                                                income tax withheld, $317,955
                                                                a. Line l(c), 1040X: adjusted gross
                                                                income, $405,982
                                                                b. Line 12(c), 1040X: federal tax
                                                                                                   I
                                                                withheld, $338,204
    4         Client NH            1040X        11/4/2015
                                                                c. Line 21, attached 1040: other
                                                                income, $334,134
                                                                d. Line 64, attached 1040: federal
                                                                income tax withheld, $338,204
                                                                a. Line 21: other income, $419,834
                                                                b. Line 64: federal income tax
    5         Client CK             1040       10/26/2015
                                                                withheld, $419,834

                                                                a. Line l(c), 1040X: adjusted gross
                                                                income, $306,853
    6         Client LK            1040X        9/26/2015
                                                                b. Line 12(c), 1040X: federal tax
                                                                withheld, $262,572




                                                  11
Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 12 of 14 PageID: 12




                                              c. Line 21, attached 1040: other
                                              ii;icome, $256,790
                                              d. Line 64, attached 1040: federal
                                              income tax withheld, $262,572
                                              a. Line 21: other income, $102,037
  7       Client RR     1040      4/4/2015    b. Line 64: federal income tax
                                              withheld, $63,027
                                              a. Line l(c), 1040X: adjusted gross
                                              income, $174,406
                                              b. Line 12(c), 1040X: federal tax
  8       Client SR     1040X    12/30/2015
                                              withheld, $124,317
                                              c. Line 64, attached 1040: federal
                                              income tax withheld, $124,317
                                              a. Line l(c), 1040X: adjusted gross
                                              income, $458,763
                                              b. Line 12(c), 1040X: federal tax
                                              withheld, $189,199
  9       Client CT     1040X    12/30/2015
                                              c. Line 21, attached 1040: other
                                              income, $297,811
                                              d. Line 64, attached 1040: federal
                                              income tax withheld, $189,199
                                              a. Line l(c), 1040X: adjusted gross
                                              income, $552,912
                                              b. Line 12(c), 1040X: federal tax
                                              withheld, $506,565
  10      Client CG     1040X    12/16/2015
                                              c. Line 21, attached 1040: other
                                              income, $500,165
                          \                   d. Line 64, attached 1040: federal
                                              income tax withheld, $506,565
                                              a. Line l(c), 1040X: adjusted gross
                                              income, $3,276,435
                                              b. Line 12(c), 1040X: federal tax
                                              withheld, $1,990,101 .
  11      Client JH     1040X    12/21/2015
                                              c. Line 21, attached 1040: other
               -
                                              income, $3,242,101
                                              d. Line 64, attached 1040: federal
                                              income tax withheld, $1,990,101
                                              a. Line l(c), 1040X: adjusted gross
                                              income, $1,294,112
                                              b. Line 12(c), 1040X: federal tax
                                              withheld, $1,224;452
  12      Client JP     1040X    11/20/2015
                                              c.Line 21, attached 1040: other
                                              income, $1,204,851
                                              d. Line 64, attached 1040: federal
                                              income tax withheld, $1,224,452




                                   12
Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 13 of 14 PageID: 13




        All in violation of Title 26, United States Code, Section 7206(2).

                                        COUNT 13
                         (Corruptly Endeavoring to Obstruct the IRS)

        39.    The factual allegations contained in paragraphs 1 through 24 of this Indictment

are incorporated and re-alleged.

       40.     In or about 2016, in the District of New Jersey and elsewhere, the defendant,

                                     JOHN W. BARRY, JR.,

in response Jo pending IRS collection proceedings of which he was aware, did corruptly

endeavor to obstruct and impede the due administration of the internal revenue laws of the

United States by, among other things: (a) providing to clients, and causing to be provided to

clients, false, fictitious, and fraudulent information to be presented to the IRS, including, but not

limited to, false, fictitious, and fraudulent information regarding the mortgage recovery program

and defendant BARRY's involvement therein; and (b) instructing a client to remove money from '
                                                                                )




his bank account in order to prevent the IRS from collecting on levies against the client.

       All in violation of Title 26, United States Code, Section 7212(a).

                                            COUNT14
                               (Failure to File Income Tax Return)

       41.     The factual allegations contained in paragraphs 1 through 24 of this Indictment

are incorporated and re-alleged.

       42.     During the calendar year 2016, the defendant,

                                     JOHN W. BARRY, JR.,

who was a resident of Pemberton, New Jersey, had and received gross income in excess of

$20,700. By reason of such gross inbome, he was required by law, following the close of the

calendar year 2016 and on or before April 18,.2017, to make an income tax return to the Internal

Revenue Service stating specifically the items of his gross income and any deductions and


                                                 13
Case 1:20-cr-00744-RBK Document 1 Filed 09/02/20 Page 14 of 14 PageID: 14




credits to which he was entitled. Well knowing and believing all of the foregoing, defendant

BARRY did willfully fail, on or about April 18, 2017, in the District of New Jersey and

elsewhere, to make an income tax return.

       All in violation of Title 26, United States Code, Section 7203.

                                                     ATRUEBJLT,


                                                                              ,.
                                                                              ,_._



STUART M. GOLDBERG
Acting Deputy Assistant Attorney General
U.S. Department of Justice, Tax Division




U.S. Department of Justice, Tax Division
Northern Criminal Enforcement Section

~/#.~-
SEAN M. GREEN
Trial Attorney .
U.S. Department of Justice, Tax Division
Northern Criminal Enforcement Section




                                                14
